DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities: 
Claim 1 which states “a current mirror drive” in last paragraph of claim 1, should correctly be ---a current mirror driver--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 24, 26 & 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 which states “a sixth resistor connected between a second voltage supply and the base of the fifth transistor” in last paragraph of claim 7, it is not clear which voltage supply is the applicant considered as a second voltage supply since applicant appear show multiple supply as a second voltage supply for instance, V110, VDD2. Further clarification is needed.
Claim 8 which states “an emitter connected to a base of the first sixth transistor and a collector connected to a second voltage supply” it is not clear which voltage supply is the applicant considered as a second voltage supply since applicant appear use multiple supply as a second voltage supply. Note that the applicant appear to use V110 as a second voltage supply while claim 8 the applicant uses VDD2 as a second voltage supply, see detail Fig. 3 for instance. Further clarification is needed.
Claim 24 which states “the power amplifier” in line 5, it is not clear which the power amplifier is the applicant intended since the power amplifier is not clearly defined. Further clarification is needed.
Claims 9, 26 & 28-31 are rejected due to their dependency.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 & 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over LeSage of record.
Regarding claim 24, LeSage (Fig. 2) teaches a power amplifier circuit comprising: a current generator (e.g. 250 & R1) having a first input connected to a first voltage supply (Vref) and an output configured to generate a first current (see paragraphs 41-48); and a current mirror driver (from by elements transistors 121, 122 and resistors 113) having a first input (see node 104) connected to the output of the current generator to receive the first current and an output (node 10 of Fig. 2) configured to generate a second current; and a zero-gain switch (e.g. see diode 110, note that the original specification which discloses ”the zero-gain transistor switch 120 can be omitted or replaced by a diode”) configured to maintain a voltage of a second input of the current mirror driver at a substantially constant voltage; and
where LeSage discussed above variation of temperature except for wherein the first current has a variation of current less than 1.5% as an operating temperature of the power amplifier circuit varies from about -55 0C to about 125 °C; and the first current has a variation of current less than 0.2% as the first voltage supply has a variation of voltage about 2V; and 
However, the selection of the particular characteristics of the first current has a variation of current less than 1.5% as an operating temperature of the power amplifier varies from about -55 0C to about 125 °C; and the first current has a variation of current less than 0.2% as the first voltage supply has a variation of voltage about 2V is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the first current has a 0C to about 125 °C; and the first current has a variation of current less than 0.2% as the first voltage supply has a variation of voltage about 2V since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 29, LeSage (Fig. 2) teaches all of the limitations as discussed above in claim 24 except for wherein the current generator further comprises a second input connected to a second voltage supply, wherein the first current has a variation of current less than 0.2% as the second voltage supply has a variation of voltage about 2.8V.
However, the selection of the particular characteristics of wherein the current generator further comprises a second input connected to a second voltage supply, wherein the first current has a variation of current less than 0.2% as the second voltage supply has a variation of voltage about 2.8V is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select wherein the current generator further comprises a second input connected to a second voltage supply, wherein the first current has a variation of current less than 0.2% as the second voltage supply has a variation of voltage about 2.8V since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 30 is rejected in the same manner as discussed above in claim 29.
Regarding claim 31, wherein the current generator include only one kind of transistors, and wherein the transistors are heterojunction bipolar transistors “HBT” (see paragraph [0030], HBTs).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over LeSage in view of Ishimaru  et al (hereinafter, Ishimaru) (US 7573336 B2, of record).
Regarding claim 26, LeSage teaches all of the limitations as discussed above in claim 1 except for input matching and output matching.
Ishimaru (Fig. 17) teaches an amplifier circuit having input and output matching circuit 12 and 13 for the benefits of power transfer. 
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to have implemented the amplifier circuit of LeSage with the teaching of Ishimaru for the benefits of improving power transfer, performance and stability.
Accordingly, as an obvious consequence above, the combination further teaches a first transistor (Fig. 2: transistor 131) having an emitter connected to ground, a base connected to the output of the current mirror driver and configured to receive the second current, and a collector connected to an output match element “OMN” (output matching circuit 13 of Fig. 17).

Allowable Subject Matter

Claims 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 28 calls for among others, a first transistor having an emitter connected to the output of the current generator and a collector connected to the second input of the current mirror driver; a first resistor connected between the collector and a base of the first transistor; and a second resistor connected between a second voltage supply and the base of the first transistor.
Claims 1-6, 10-13 & 23 allowed.
Claims 1-4, 6, 10-13 & 23 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "a third transistor having a base connected to a second voltage supply, an emitter connected to the base of the first transistor and a collector connected to the collector of the first transistor; and a fourth transistor having an emitter connected to the collector of the first transistor, wherein a base of the fourth transistor and a collector of the fourth transistor are connected to the first resistor; and a current mirror drive having a first input connected to the output of the current generator to receive the first current and an output configured to generate a second current" structurally and functionally interconnected with other limitation in the manner as cited in the claims. 


Response to Arguments

Applicant’s arguments with respect to claims 1-4, 6-13, 23-24, 26 & 28-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843